DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.

Response to Amendment
Applicant’s amendment filled on 08/04/2022 has been entered. 
Claims 13, 18, 20, 25, 27, and 32 are amended.
Claims 14,21,28,33-35 are cancelled. 
Response to Arguments
Applicant arguments filled on 08/04/2022 have been fully considered and but are moot in view of the new ground of rejection. 
Examiner note: In this application, the applicant claims the priorities of the provisional application No. 61/365358 filed on July 19, 2010 and application No. 61/366164 filed on July 21, 2010. However, careful review of the detailed steps of processing CSI report based on a collision of a first CSI report, including a wideband channel quality indicator (CQI) of the secondary cell, with a second CSI report, including a subband CQI  of the primary cell in a subframe, transmitting the first CSI report and dropping the second CSI report in independent claims 13, 20,27 are not recorded in the provisional applications. Therefore, independent claim 1 and its dependent claims do not receive the priority date of the provisional application No. 61/365358 filed on July 19, 2010 and the provisional application No. 61/366164 filed on July 21, 2010.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13,18-20,25-27, 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lunttila to (US 8520491 B2) in view of “Periodic CQI/PMI/RI reporting for CA”, MOTOROLAMOBILITY, 3GPP TSG RAN WGI Meeting # 63bis, R1-110296 R-PDCCH FOR CA FINAL 

Regarding claims 13, 20 ,27, Lunttila teaches a method for transmitting a channel state information (CSD report by a user equipment (UE) in a wireless communication system, the method comprising: CSI configuration information for a primary cell and a secondary cell (col.2 line 59, discloses The configuration of a DL/UL component carrier can be within a user equipment's (UE's) aggregation capability. As a consequence, activation/deactivation as well can be within UE capability. A newly configured component carrier can always be in a default state of "deactivated." i.e., the UE processor configures first and second serving cells) transmitting the first CSI report and dropping the second CSI report
(col3 lines 60-63 discloses rank indicators priority. In this option, a report containing RI is prioritized over CQI/PMI. In the case when the need to transmit them simultaneously occurs, CQI/PMI is dropped) report based on a collision of a first CSI report of the secondary cell, with a second CSI report, of the primary cell in a subframe, transmitting the first CSI report and dropping the second CSI report ([Col.4,Line 3] Option 5 gives priority to primary component carriers over secondary component carriers. In this option, CSI reports for PCC are prioritized over SCC. fi.e. it gives priority to primary cell carriers over secondary cell carriers).
Lunttila does not explicitly teach report based on a collision of a first CSI report, including a wideband channel quality indicator (CQI), with a second CSI report, including a subband CQI  of the primary cell in a subframe, transmitting the wideband channel quality indicator (CQI), report and dropping the  subband CQI  report
However, “Periodic CQI/PMI/RI reporting for CA”, teaches report based on a collision of a first CSI report, including a wideband channel quality indicator (CQI), with a second CSI report, including a subband CQI  of the primary cell in a subframe, transmitting the wideband channel quality indicator (CQI), report and dropping the  subband CQI  report (section 2.2 discloses report containing RI > report containing wideband PMI only > report containing wideband CQI >report containing subband CQI)

Therefore it would have been obvious to one ordinarily skilled in the art at the time the invention was made to enable the system of Lunttila include report based on a collision of a first CSI report, including a wideband channel quality indicator (CQI), with a second CSI report, including a subband CQI  of the primary cell in a subframe, transmitting the wideband channel quality indicator (CQI), report and dropping the  subband CQI  report, as suggested by  “Periodic CQI/PMI/RI reporting for CA”. This modification would benefit the system to reliably utilize available network resource.
Regarding claims 18,25,32 the combination of  Lunttila and  “Periodic CQI/PMI/RI reporting for CA”  teaches wherein the CSI configuration information includes periodic CSI report configurations for the first serving cell and the second serving cell(Lunttila[Col.4,Line 3] Option 5 gives priority to primary component carriers over secondary component carriers. In this option, CSI reports for PCC are prioritized over SCC. fi.e. it gives priority to primary cell carriers over secondary cell carriers).
Regarding claims 19, and 26 the combination of  Lunttila and  “Periodic CQI/PMI/RI reporting for CA”  teaches wherein each of the periodic CSI report configurations includes information on a reporting period(“Periodic CQI/PMI/RI reporting for CA”  ,section 2.2, discloses periodic CSI report)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461